I114th CONGRESS2d SessionH. R. 5759IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Amash (for himself, Mr. Jones, Mr. Massie, Mr. Polis, Mr. Brat, and Mr. Huffman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 2 of title I of the United States Code to establish the style for amending laws. 
1.Short titleThis Act may be cited as the Readable Legislation Act of 2016. 2.Amending lawsChapter 2 of title 1 of the United States Code is amended by adding at the end the following new section: 
 
115.Amending lawsNo section of an Act shall be revised or amended by mere reference to it. Every bill or joint resolution which amends an existing section of any Act shall set forth the entire section, showing the omissions and insertions proposed by appropriate typographical devices.. 3.Conforming amendmentThe table of sections at the beginning of chapter 2 of title 1 of the United States Code is amended by adding after the item relating to section 114 the following new item: 
 
 
115. Amending laws.. 
4.Effective dateThis Act and the amendments made by it shall take effect on January 3, 2017. 